                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

LAUREN MCDONALD,

                      Plaintiff,

vs.                                                        Case No.: 2:17-cv-251
                                                           JUDGE GEORGE C. SMITH
                                                           Magistrate Judge Jolson
MOUNT CARMEL COLLEGE OF NURSING,

                      Defendant.


                                            ORDER

       On November 1, 2018, the United States Magistrate Judge issued an Opinion and Order

and Report and Recommendation recommending that Plaintiff’s Motion for Leave to File Second

Amended Complaint be granted and Plaintiff’s Motion to Remand and Defendant’s Motion for

Summary Judgment be denied as moot. (See Doc. 35). The parties were specifically advised of

their right to object to the Opinion and Order and Report and Recommendation and of the

consequences of their failure to do so. There has nevertheless been no objection to the Opinion

and Order and Report and Recommendation.

       Accordingly, the Opinion and Order and Report and Recommendation is hereby

ADOPTED and AFFIRMED. Plaintiff’s Motion for Leave to File Second Amended Complaint

is GRANTED; Plaintiff’s Motion to Remand is DENIED AS MOOT; and Defendant’s Motion

for Summary Judgment is DENIED AS MOOT. The Clerk shall remove Documents 22, 27 and

35 from the Court’s pending motions list.

              IT IS SO ORDERED.

                                                    /s/ George C. Smith__________________
                                                    GEORGE C. SMITH, JUDGE
                                                    UNITED STATES DISTRICT COURT
